 



Exhibit 10.20
KOMAG, INCORPORATED
2.125% Convertible Subordinated Notes due 2014
REGISTRATION RIGHTS AGREEMENT
March 28, 2007
Credit Suisse Securities (USA) LLC
Bear, Stearns & Co. Inc.
Citigroup Global Markets Inc.
Piper Jaffray & Co.
c/o Credit Suisse Securities (USA) LLC
     Eleven Madison Avenue
     New York, New York 10010-3629
Dear Sirs:
     Komag, Incorporated, a Delaware corporation (the “Company”), proposes to
issue and sell to Credit Suisse Securities (USA) LLC, Bear, Stearns & Co. Inc.,
Citigroup Global Markets Inc., and Piper Jaffray & Co. (collectively, the
“Initial Purchasers”), upon the terms set forth in a purchase agreement, dated
as of March 22, 2007 (the “Purchase Agreement”), $220 million aggregate
principal amount (plus up to an additional $30 million principal amount if the
Initial Purchasers exercise their overallotment option in full pursuant to the
terms of the Purchase Agreement) of its 2.125% Convertible Subordinated Notes
due 2014 (the “Initial Securities”). The Initial Securities will be convertible
into shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”) at the conversion rate set forth in the Offering Circular dated
March 22, 2007 (the “Offering Circular”). The Initial Securities will be issued
pursuant to an Indenture, dated as of March 28, 2007 (the “Indenture”), between
the Company and U.S. Bank National Association, as trustee (the “Trustee”). As
an inducement to the Initial Purchasers to purchase the Initial Securities
pursuant to the Purchase Agreement, the Company agrees with the Initial
Purchasers, for the benefit of (i) the Initial Purchasers and (ii) the holders
of the Initial Securities and the Common Stock issuable upon conversion of the
Initial Securities (collectively, the “Securities”) from time to time until such
time as such Securities have been sold pursuant to a Shelf Registration
Statement (as defined below) (each of the forgoing a “Holder” and collectively
the “Holders”), as follows:
     1. Shelf Registration.
     (a) The Company shall, at its cost, prepare and, as promptly as practicable
(but in no event more than 120 days after the first date of original issuance of
the Initial Securities) file with the United States Securities and Exchange
Commission (the “Commission”) and thereafter use its commercially reasonable
efforts to cause to be declared effective as soon as practicable (unless it
becomes effective automatically upon filing) a registration statement (the
“Shelf Registration Statement”) on Form S-3 (or other appropriate form), which
if the Company is then eligible shall be an automatic shelf registration
statement, relating to the offer and sale of the Transfer Restricted Securities
(as defined in Section 5 hereof) by the Holders thereof from time to time in
accordance with the methods of distribution set forth in the Shelf Registration
Statement and Rule 415 under the Securities Act of 1933, as amended (the
“Securities Act”) (hereinafter, the “Shelf Registration”); provided, however,
that no Holder shall be entitled to have the Securities held by it covered by
such Shelf Registration Statement unless such Holder agrees in writing to

 



--------------------------------------------------------------------------------



 



be bound by all the provisions of this Agreement applicable to such Holder and
such Holder delivers the information required pursuant to Section 2(a) and 2(l)
hereof.
     (b) The Company shall use its commercially reasonable efforts, subject to
Section 1(d) below, to keep the Shelf Registration Statement continuously
effective in order to permit the prospectus included therein (the “Prospectus”)
to be lawfully delivered by the Holders of the relevant Securities, for a period
of two years from the latest date of original issuance of the Initial Securities
or such shorter period that will terminate when all the Securities covered by
the Shelf Registration Statement (i) have been sold pursuant thereto, (ii) are
no longer restricted securities (as defined in Rule 144(k) under the Securities
Act, or any successor rule thereof), assuming for this purpose that the Holders
thereof are not affiliates of the Company or (iii) the date on which all
Transfer Restricted Securities cease to be outstanding (in any such case, such
period being called the “Shelf Registration Period”). The Company shall be
deemed not to have used its commercially reasonable efforts to keep the Shelf
Registration Statement effective during the requisite period if it voluntarily
takes any action that would result in Holders of Securities covered thereby not
being able to offer and sell such Securities during that period, unless such
action is (i) required by applicable law or (ii) taken by the Company in good
faith and contemplated by Section 2(b)(v) below, and the Company thereafter
complies with the requirements of Section 2(h).
     (c) Notwithstanding any other provisions of this Agreement to the contrary,
the Company shall cause the Shelf Registration Statement and the Prospectus and
any amendment or supplement thereto, as of its respective effective date, (i) to
comply in all material respects with the applicable requirements of the
Securities Act and the rules and regulations of the Commission and (ii) not to
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
     (d) During the Shelf Registration Period, the Company may suspend the
availability of the Shelf Registration Statement, upon written notice to the
Initial Purchasers and the Holders of Transfer Restricted Securities (which
notice shall be accompanied by an instruction to suspend the use of any
prospectus), for one or more periods not to exceed 90 days in the aggregate in
any consecutive twelve-month period (each such period, a “Suspension Period”)
due to the occurrence or existence of any pending corporate development or other
similar event with respect to the Company (not including the avoidance of any
obligations hereunder) or any filing with the Commission that, in the Company’s
discretion, makes it appropriate to suspend the availability of the Shelf
Registration Statement and Prospectus.
     (e) Each Holder agrees not to sell any Securities pursuant to the Shelf
Registration Statement without delivering, or causing to be delivered, a
Prospectus to the purchaser thereof and, following termination of the Shelf
Registration Period, to notify the Company, within 10 business days of a written
request by the Company, of the amount of Securities sold pursuant to the Shelf
Registration Statement and, in the absence of a response, the Company may assume
that all of such Holder’s Securities have been so sold; provided, however, that
the Company shall use reasonable efforts to confirm that all of such Holder’s
Securities have been so sold prior to such assumption.
     2. Registration Procedures. In connection with the Shelf Registration
contemplated by Section 1 hereof, the following provisions shall apply:
     (a) The Company shall (i) provide fifteen business days prior written
notice to the Holders of the Securities of the Company’s intention to file the
Shelf Registration Statement, which notice shall be provided to the Holders in
the manner in which the Company would give notice to holders of the Initial
Securities under the Indenture; (ii) furnish to Credit Suisse Securities
(USA) LLC, as representative of the Initial Purchasers, prior to the initial
filing thereof with the Commission, a copy of the Shelf Registration Statement
and upon request by Credit Suisse Securities (USA) LLC, as representative of the
Initial Purchasers, each amendment thereof and each supplement (other than
amendments and supplements that do nothing more than name Holders and provide
information with respect thereto), if any, to the prospectus

2



--------------------------------------------------------------------------------



 



included therein and, in the event that an Initial Purchaser (with respect to
any portion of an unsold allotment from the original offering) is participating
in the Shelf Registration Statement, shall use its commercially reasonable
efforts to reflect in each such document, when so filed with the Commission,
such comments as such Initial Purchaser reasonably may propose; and
(iii) include in the prospectus included in the Shelf Registration Statement
(or, if permitted by Commission Rule 430B(b), in a prospectus supplement that
becomes a part thereof pursuant to Commission Rule 430B(f)) that is delivered to
any Holder pursuant to Section 2(d) and (e) the names of the Holders who propose
to sell Securities pursuant to the Shelf Registration Statement as selling
securityholders and who shall have submitted to the Company the completed
questionnaire included as Annex A to the Offering Circular (the “Questionnaire”)
or any other information required by Section 2(l). For the purposes of this
Section 2(a), an amendment or supplement to the Shelf Registration Statement or
the prospectus included therein, shall not include a filing by the Company
pursuant to the Exchange Act (as defined below).
     (b) The Company shall give written notice to the Initial Purchasers and the
Holders of the Securities included within coverage of the Shelf Registration
Statement (or all Holders in the case of notice of effectiveness of the Shelf
Registration Statement) (which notice pursuant to clauses (ii)-(v) hereof shall
be accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made):
     (i) when the Shelf Registration Statement or any amendment thereto (other
than amendments that do nothing more than name Holders and provide information
with respect thereto) has been filed with the Commission and when the Shelf
Registration Statement or any post-effective amendment thereto (other than
amendments that do nothing more than name Holders and provide information with
respect thereto) has become effective; provided that for the purposes of this
Section 2(b)(i), an amendment or post-effective amendment to the Shelf
Registration Statement shall not include a filing by the Company pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);
     (ii) of any request by the Commission for amendments or supplements (other
than amendments that do nothing more than name Holders and provide information
with respect thereto) to the Shelf Registration Statement or the prospectus
included therein, after the initial filing of the Shelf Registration Statement
and prior to its effectiveness, or for additional information with respect to
the Shelf Registration Statement; provided that for the purposes of this
Section 2(b)(ii), an amendment, post-effective amendment or supplement to the
Shelf Registration Statement or the prospectus included therein, shall not
include a filing by the Company pursuant to the Exchange Act;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose, of the issuance by the Commission of a
notification of objection to the use of the form on which the Registration
Statement has been filed, and of the happening of any event that causes the
Company to become an “ineligible issuer,” as defined in Commission Rule 405;
     (iv) of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Securities for sale
in any jurisdiction or the initiation or threatening (in writing) of any
proceeding for such purpose; and
     (v) of the happening of any event that requires the Company to make changes
in the Shelf Registration Statement or the Prospectus in order that the Shelf
Registration Statement or the Prospectus does not contain an untrue statement of
a material fact nor omit to state a material fact required to be stated therein
or necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading.

3



--------------------------------------------------------------------------------



 



     (c) The Company shall make every reasonable effort to obtain the withdrawal
at the earliest practicable time, of any order suspending the effectiveness of
the Shelf Registration Statement.
     (d) The Company shall furnish to each Holder of Securities included within
the coverage of the Shelf Registration, without charge and upon request, at
least one copy (either in written or electronic form) of the Shelf Registration
Statement and any post-effective amendment or supplement thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits thereto (including those, if any, incorporated by reference). The
Company shall not, without the prior consent of Credit Suisse Securities
(USA) LLC on behalf of the Initial Purchasers, make any offer relating to the
Securities that would constitute a “free writing prospectus,” as defined in
Commission Rule 405. Each Holder represents and agrees that, unless it obtains
the prior consent of the Company, it will not make any offer relating to the
Securities that would constitute a “free writing prospectus,” as defined in
Rule 405, required to be filed with the Commission.
     (e) The Company shall, during the Shelf Registration Period, deliver to
each Holder of Securities included within the coverage of the Shelf
Registration, without charge, as many copies of the Prospectus (including each
preliminary prospectus) included in the Shelf Registration Statement and any
amendment or supplement thereto as such person may reasonably request. The
Company consents, subject to the provisions of this Agreement, to the use of the
Prospectus or any amendment or supplement thereto by each of the selling Holders
of the Securities in connection with the offering and sale of the Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.
     (f) Prior to any public offering of the Securities pursuant to the Shelf
Registration Statement, the Company shall use its commercially reasonable
efforts to register or qualify or cooperate with the Holders of the Securities
included therein and their respective counsel in connection with the
registration or qualification of the Securities for offer and sale under the
securities or “blue sky” laws of such states of the United States as any Holder
of the Securities reasonably requests in writing and do any and all other acts
or things necessary or advisable to enable the offer and sale in such
jurisdictions of the Securities covered by such Registration Statement;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action which would subject it to general service of process or
to taxation in any jurisdiction where it is not then so subject.
     (g) The Company shall cooperate with the Holders of the Securities to
facilitate the timely preparation and delivery of certificates representing the
Securities to be sold pursuant to any Registration Statement free of any
restrictive legends and in such denominations and registered in such names as
the Holders may request a reasonable period of time prior to sales of the
Securities pursuant to the Shelf Registration Statement.
     (h) Upon the occurrence of any event contemplated by paragraphs
(ii) through (v) of Section 2(b) above during the period for which the Company
is required to maintain an effective Shelf Registration Statement, the Company
shall promptly use its commercially reasonable efforts prepare and file a
post-effective amendment to the Shelf Registration Statement or an amendment or
supplement to the Prospectus and any other required document so that, as
thereafter delivered to Holders or purchasers of the Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. If the Company notifies the Initial Purchasers and the Holders in
accordance with paragraphs (ii) through (v) of Section 2(b) above to suspend the
use of the Prospectus until the requisite changes to the Prospectus have been
made, then the Initial Purchasers and the Holders shall suspend use of such
prospectus.

4



--------------------------------------------------------------------------------



 



     (i) Not later than the effective date of the Shelf Registration Statement,
the Company will provide CUSIP numbers for the Initial Securities and the Common
Stock registered under the Shelf Registration Statement, and provide the Trustee
with printed certificates for the Initial Securities, in a form eligible for
deposit with The Depository Trust Company.
     (j) The Company will comply in all material respects with all rules and
regulations of the Commission to the extent and so long as they are applicable
to the Shelf Registration and will make generally available to its security
holders (or otherwise provide in accordance with Section 11(a) of the Securities
Act) an earnings statement satisfying the provisions of Section 11(a) of the
Securities Act, no later than 45 days after the end of a 12-month period (or
90 days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the Shelf
Registration Statement, which statement shall cover such 12-month period.
     (k) The Company shall use its commercially reasonable efforts to cause the
Indenture to be qualified under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), in a timely manner and containing such changes, if any,
as shall be necessary for such qualification. In the event that such
qualification would require the appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.
     (l) In addition to the Questionnaire, the Company may require each Holder
of Securities to be sold pursuant to the Shelf Registration Statement to furnish
to the Company such information regarding the Holder and the distribution of the
Securities as the Company may from time to time reasonably require for inclusion
in the Shelf Registration Statement, and the Company may exclude from such
registration the Securities of any Holder that unreasonably fails to furnish
such information within a reasonable time after receiving such request.
     (m) The Company shall enter into such customary agreements (including, if
requested, an underwriting agreement in customary form) and take all such other
actions, if any, as any Holder shall reasonably request in order to facilitate
the disposition of the Securities pursuant to the Shelf Registration.
     (n) The Company shall (i) make reasonably available for inspection by the
Holders, any underwriter participating in any disposition pursuant to the Shelf
Registration Statement and any attorney, accountant or other agent retained by
the Holders or any such underwriter, all relevant financial and other records,
pertinent corporate documents and properties of the Company and (ii) use its
commercially reasonable efforts to cause the Company’s officers, directors,
employees, accountants and auditors to supply all relevant information
reasonably requested by the Holders or any such underwriter, attorney,
accountant or agent in connection with the Shelf Registration Statement, in each
case, as shall be reasonably necessary to enable such persons, to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act;
provided, however, that the foregoing inspection and information gathering shall
be coordinated on behalf of the Initial Purchasers by you and on behalf of the
other parties, by one counsel designated by and on behalf of such other parties
as described in Section 3 hereof; provided further, that if any such information
is identified by the Company in good faith as being confidential or proprietary,
each person receiving such information shall take such actions as are reasonably
necessary to protect the confidentiality of such information, except to the
extent such information is ordered to be released pursuant to a subpoena or
other order from a court of competent jurisdiction, is required to be released
under applicable law or is or becomes generally available to the public.
     (o) If any of the Securities covered by the Shelf Registration Statement
are to be sold in an underwritten offering, the Company, if requested by any
Holder of Securities covered by the Shelf Registration Statement, shall cause
(i) its counsel to deliver an opinion relating to the Securities in customary
form addressed to the managing underwriters, if any, thereof, covering matters
customarily covered in opinions requested in underwritten offerings of
comparable securities; (ii) its officers to execute and deliver all customary
documents and certificates and updates thereof requested by the

5



--------------------------------------------------------------------------------



 



underwriters of the Securities and (iii) its independent public accountants and
the independent public accountants with respect to any other entity for which
financial information is provided in the Shelf Registration Statement to provide
to the selling Holders of the applicable Securities and the underwriters
therefor a comfort letter in customary form and covering matters of the type
customarily covered in comfort letters in connection with primary underwritten
offerings, subject to receipt of appropriate documentation as contemplated, and
only if permitted, by Statement of Auditing Standards No. 72.
     (p) In the event that any broker-dealer registered under the Exchange Act
shall underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of the National Association of Securities
Dealers, Inc. (“NASD”)) thereof, whether as a Holder of such Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company will use its commercially reasonable efforts
to assist such broker-dealer in complying with the requirements of such Rules,
including, without limitation, by (i) if such Rules, including Rule 2720, shall
so require, engaging a “qualified independent underwriter” (as defined in
Rule 2720) to participate in the preparation of the Shelf Registration Statement
relating to such Securities, to exercise usual standards of due diligence in
respect thereto and, if any portion of the offering contemplated by such
Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Securities, (ii)
indemnifying any such qualified independent underwriter to the extent of the
indemnification of underwriters provided in Section 5 hereof and (iii) providing
such information to such broker-dealer as may be required in order for such
broker-dealer to comply with the requirements of the Rules.
     (q) From and after the date the Shelf Registration Statement is declared
effective, each Holder of Securities wishing to sell its Securities pursuant to
the Shelf Registration Statement and Prospectus will deliver a Questionnaire to
the Company at least 10 business days prior to any intended distribution. Within
five business days after the later of receipt of a Questionnaire or the
expiration of any Suspension Period in effect when such Questionnaire is
delivered, the Company will file, if required by applicable law, a
post-effective amendment to the Shelf Registration Statement or a supplement to
the Prospectus. In no event shall the Company be required to file more than one
post-effective amendment in any calendar quarter with respect to any amendment
that does nothing more than name new Holders and provide information with
respect thereto or to file a supplement or post-effective amendment to the Shelf
Registration Statement during any Suspension Period.
     (r) The Company shall use its commercially reasonable efforts to take all
other steps necessary to effect the registration of the Securities covered by a
Shelf Registration Statement contemplated hereby.
     3. Registration Expenses. (a) All expenses incident to the Company’s
performance of and compliance with this Agreement will be borne by the Company,
regardless of whether a Registration Statement is ever filed or becomes
effective, including without limitation;
     (i) all registration and filing fees and expenses;
     (ii) all fees and expenses of compliance with federal securities and state
“blue sky” or securities laws;
     (iii) all expenses of printing (including printing certificates for the
Securities to be issued and printing of Prospectuses), messenger and delivery
services and telephone;
     (iv) all fees and disbursements of counsel for the Company;
     (v) all application and filing fees in connection with listing the
Securities on a national securities exchange or automated quotation system
pursuant to the requirements hereof; and

6



--------------------------------------------------------------------------------



 



     (vi) all fees and disbursements of independent certified public accountants
of the Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).
The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.
Notwithstanding the foregoing, each Holder shall pay all underwriting discounts
and commissions, broker fees and commissions, and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Securities pursuant to the
Shelf Registration Statement.
     (b) In connection with the Shelf Registration Statement required by this
Agreement, the Company will reimburse the Initial Purchasers and the Holder of
Securities covered by the Shelf Registration Statement, for the reasonable fees
and disbursements of not more than one counsel, designated by the Holders of a
majority in principal amount of the Securities covered by the Shelf Registration
Statement (provided that Holders of Common Stock issued upon the conversion of
the Initial Securities shall be deemed to be Holders of the aggregate principal
amount of Initial Securities from which such Common Stock was converted) to act
as counsel for the Holders in connection therewith.
     4. Indemnification. (a) The Company agrees to indemnify and hold harmless
each Holder and each person, if any, who controls such Holder within the meaning
of the Securities Act or the Exchange Act (each Holder, and such controlling
persons are referred to collectively as the “Indemnified Parties”) from and
against any losses, claims, damages or liabilities, joint or several, or any
actions in respect thereof (including, but not limited to, any losses, claims,
damages, liabilities or actions relating to purchases and sales of the
Securities) to which each Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the Shelf
Registration Statement or prospectus including any document incorporated by
reference therein, or in any amendment or supplement thereto or in any
preliminary prospectus or “issuer free writing prospectus,” as defined in
Commission Rule 433 (“Issuer FWP”), relating to the Shelf Registration, or arise
out of, or are based upon, the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and shall reimburse, as incurred, the Indemnified
Parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, that the Company
shall not be liable in any such case to the extent that such loss, claim, damage
or liability arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in the Shelf Registration
Statement or prospectus or in any amendment or supplement thereto or in any
preliminary prospectus or Issuer FWP relating to the Shelf Registration in
reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Company by or on behalf of such Holder specifically
for inclusion therein; provided further, however, that this indemnity agreement
will be in addition to any liability which the Company may otherwise have to
such Indemnified Party. The Company shall also indemnify underwriters, their
officers and directors and each person who controls such underwriters within the
meaning of the Securities Act or the Exchange Act to the same extent as provided
above with respect to the indemnification of the Holders of the Securities if
requested by such Holders.
     (b) Each Holder, severally and not jointly, will indemnify and hold
harmless the Company, its officers and directors and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act from and against any losses, claims, damages or liabilities or any actions
in respect thereof, to which the Company or any such controlling person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages, liabilities or actions arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Shelf Registration Statement or prospectus or in any amendment
or supplement thereto or

7



--------------------------------------------------------------------------------



 



in any preliminary prospectus or Issuer FWP relating to the Shelf Registration,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or omission or
alleged untrue statement or omission was made in reliance upon and in conformity
with written information pertaining to such Holder and furnished to the Company
by or on behalf of such Holder specifically for inclusion therein; and, subject
to the limitation set forth immediately preceding this clause, shall reimburse,
as incurred, the Company for any legal or other expenses reasonably incurred by
the Company or any such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability which such Holder may
otherwise have to the Company or any of its controlling persons.
     (c) Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 4, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof the
indemnifying party will not be liable to such indemnified party under this
Section 4 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
     (d) If the indemnification provided for in this Section 4 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above in such proportion as is appropriate to reflect the relative fault of the
indemnifying party or parties on the one hand and the indemnified party on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or

8



--------------------------------------------------------------------------------



 



alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company on the
one hand or such Holder or such other indemnified party, as the case may be, on
the other, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding any other
provision of this Section 4(d), the Holders shall not be required to contribute
any amount in excess of the amount by which the net proceeds received by such
Holders from the sale of the Securities pursuant to the Shelf Registration
Statement exceeds the amount of damages which such Holders have otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls such indemnified party within the meaning of the Securities Act or the
Exchange Act shall have the same rights to contribution as such indemnified
party and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.
     (e) The agreements contained in this Section 4 shall survive the sale of
the Securities pursuant to the Shelf Registration Statement and shall remain in
full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.
     5. Additional Interest Under Certain Circumstances. (a) Additional interest
(the “Additional Interest”) with respect to the Initial Securities shall be
assessed as follows if any of the following events occur (each such event in
clauses (i) through (iv) below being herein called a “Registration Default”):
     (i) the Shelf Registration Statement has not been filed with the Commission
by the 120th day after the first date of original issuance of the Initial
Securities;
     (ii) the Shelf Registration Statement has not become effective by the 180th
day after the first date of original issue of the Initial Securities;
     (iii) the Shelf Registration Statement becomes effective but (A) the Shelf
Registration Statement thereafter ceases to be effective or (B) the Shelf
Registration Statement or the Prospectus ceases to be usable by the Holders in
connection with resales of Transfer Restricted Securities (as defined below) for
a period of time (including any Suspension Period) which exceeds 90 days in the
aggregate in any consecutive twelve-month period because either (1) any event
occurs as a result of which the Prospectus forming part of such Shelf
Registration Statement would include any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading, (2) it
shall be necessary to amend such Shelf Registration Statement or supplement the
related prospectus, to comply with the Securities Act or the Exchange Act or the
respective rules thereunder, or (3) such Registration Statement is a Shelf
Registration Statement that has expired before a replacement Shelf Registration
Statement has become effective; or
     (iv) any Suspension Period exceeds 90 days in the aggregate in any
consecutive twelve-month period.
Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Company or pursuant to operation of law or as a result of any
action or inaction by the Commission.
     Additional Interest shall accrue on the Initial Securities affected thereby
over and above the interest set forth in the title of the Initial Securities
from and including the date on which any such Registration Default shall occur
to but excluding the date on which all such Registration Defaults have been
cured, at a rate of 0.25% per annum (the “Additional Interest Rate”) for the
first 90-day period immediately following the occurrence of such Registration
Default. The Additional Interest Rate shall increase by an additional 0.25% per
annum from and after the 91st day following such Registration Default until all
Registration Defaults have been cured. Upon the cure of all Registration
Defaults then continuing, the accrual of Additional Interest will automatically
cease and the interest rate borne by the Securities will revert to the original
interest rate at such time. Holders who have converted Initial Securities into
Common Stock will not be entitled to receive any Additional Interest with
respect to such Common Stock or the Initial Securities converted.
Notwithstanding the foregoing, in no event will Additional Interest accrue at a

9



--------------------------------------------------------------------------------



 



rate per annum exceeding 0.50%. Notwithstanding the foregoing, the parties agree
that the sole damages payable for a violation of the terms of this Agreement
with respect to which Additional Interest is expressly provided shall be such
Additional Interest.
     (b) Any amounts of Additional Interest due pursuant to Section 5(a) will be
payable in cash on the regular interest payment dates with respect to the
Initial Securities. The amount of Additional Interest will be determined by
multiplying the applicable Additional Interest Rate by the principal amount of
the Initial Securities, further multiplied by a fraction, the numerator of which
is the number of days such Additional Interest Rate was applicable during such
period (determined on the basis of a 360-day year comprised of twelve 30-day
months), and the denominator of which is 360.
     (c) “Transfer Restricted Securities” means each Security until (i) the date
on which such Security has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement or (ii) the
date on which such Security is distributed to the public pursuant to Rule 144
under the Securities Act or is saleable pursuant to Rule 144(k) under the
Securities Act (in each case assuming the holder thereof is not an affiliate of
the Company).
     6. Rules 144 and 144A. The Company shall use its commercially reasonable
efforts to file the reports required to be filed by it under the Securities Act
and the Exchange Act in a timely manner and, if at any time the Company is not
required to file such reports, it will, upon the request of any Holder, make
publicly available other information so long as necessary to permit sales of
their securities pursuant to Rules 144 and 144A. The Company covenants that it
will take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Transfer
Restricted Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)). The Company will provide a copy of this
Agreement to prospective purchasers of Securities identified to the Company by
the Initial Purchasers upon request. Upon the request of any Holder, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements. Notwithstanding the foregoing, nothing in this Section 6
shall be deemed to require the Company to register any of its securities
pursuant to the Exchange Act.
     7. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by the Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering (“Managing Underwriters”) will be selected by the
holders of a majority in aggregate principal amount of such Transfer Restricted
Securities to be included in such offering, provided that holders of Common
Stock issued upon conversion of the Initial Securities shall not be deemed
holders of Common Stock, but shall be deemed to be holders of the aggregate
principal amount of Initial Securities from which such Common Stock was
converted.
     No person may participate in any underwritten registration hereunder unless
such person (i) agrees to sell such person’s Transfer Restricted Securities on
the basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

10



--------------------------------------------------------------------------------



 



     8. Miscellaneous.
     (a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under Section 1 hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Company’s obligations under Sections 1 hereof. The
Company further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.
     (b) No Inconsistent Agreements. The Company will not on or after the date
of this Agreement enter into any agreement with respect to its securities that
is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.
     (c) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Company and the written
consent of the holders of a majority in principal amount of the Securities
affected by such amendment, modification, supplement, waiver or consents
(provided that holders of Common Stock issued upon conversion of Initial
Securities shall not be deemed holders of Common Stock, but shall be deemed to
be holders of the aggregate principal amount of Initial Securities from which
such Common Stock was converted). Without the consent of the Holder of each
Initial Security, however, no modification may change the provisions relating to
the payment of Additional Interest.
     (d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:
     (1) if to a Holder of the Securities, at the most current address given by
such Holder to the Company in a Questionnaire provided by such Holder or by
means of a notice given in accordance with the provisions of this Section 8(d).
     (2) if to the Initial Purchasers;
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010-3629
Fax No.: (212) 325-8278
Attention: LCD-IBD Group
     with a copy to:
Morrison & Foerster LLP
755 Page Mill Road
Palo Alto, CA 94304
Fax No.: (650) 251-3830
Attention: Justin Bastian
     (3) if to the Company, at its address as follows:

11



--------------------------------------------------------------------------------



 



Komag, Incorporated
1710 Automation Parkway
San Jose, CA 95131
Fax No.: (408) 944-9255
Attention: Kathleen A. Bayless
     with a copy to:
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304-1050
Fax No. (650) 493-6811
Attention: Page Mailliard
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; three business
days after being deposited in the mail, postage prepaid, if mailed; when receipt
is acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next business day delivery.
     (e) Third Party Beneficiaries. The Holders shall be third party
beneficiaries to the agreements made hereunder between the Company, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect their rights or the rights of Holders
hereunder.
     (f) Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
     By the execution and delivery of this Agreement, the Company submits to the
nonexclusive jurisdiction of any federal or state court in the State of New
York.
     (j) Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
     (k) Securities Held by the Company. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

12



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers and the Company in accordance with its terms.

            Very truly yours,

Komag, Incorporated
      by   /s/ Timothy D. Harris         Name:  Timothy D. Harris       
Title:  Chief Executive Officer     

The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.
Credit Suisse Securities (USA) LLC
Bear, Stearns & Co. Inc.
Citigroup Global Markets Inc.
Piper Jaffray & Co.
By: Credit Suisse Securities (USA) LLC

         
by
       
 
  /s/ John Metz
 
    
 
  Name: John Metz    
 
  Title: Managing Director    

